SCHEDULE II  AMENDMENT #13 The following is an amended and restated Schedule II (Amendment) to the Amended and Restated Custody Agreement, dated June 19, 2001 (the Agreement), by and between The Bank of New York Mellon (previously The Bank of New York) (Custodian) and each open-end management investment company listed on Schedule II thereto (each, a Fund). This Amendment serves to update Schedule II. Custodian and the Funds hereby agree that all of the terms and conditions as set forth in the Agreement are hereby incorporated by reference with respect to the Funds listed below. Schedule II is hereby amended as follows: 68280, v0.9 68280, 3/7/2016 68280, v0.9 AGREED TO as of the day of February, 2016, BY: 68280, v0.9
